Citation Nr: 0319179	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  02-06 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas



THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.

2.  Entitlement to service connection for a left knee 
disability

3.  Entitlement to service connection for hypertension. 



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel




INTRODUCTION

The appellant had active service from June 1996 to June 2000.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
No. Little Rock, Arkansas, Regional Office (RO), which denied 
service connection for residuals of left ankle and left knee 
injuries and for hypertension.  


REMAND

With respect to a procedural matter, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), as 
codified at 38 U.S.C.A. § 5100 et. seq. (West 2002) became 
law.  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In March 2003, the 
Board sent appellant a letter informing him of the Veterans 
Claims Assistance Act of 2000 and its applicability and 
advising him that he could send the Board additional evidence 
concerning the appeal within 30 days from date of letter.  
The evidentiary record does not include a response from 
appellant to that March 2003 letter.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled American 
Veterans v. Secretary of Veterans Affairs invalidated a 
portion of the Board's development regulations, specifically 
38 C.F.R. § 19.9(a)(2), and (a)(2)(ii).  See Disabled 
American Veterans, et. al., v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  The Federal Circuit in that 
decision also held, in part, that 38 C.F.R. § 19.9(a)(2)(ii), 
which stated that an appellant shall have not less than 30 
days to respond to the Board's notice required by 38 U.S.C.A. 
§ 5103(a), was misleading, because there was a statutory one-
year period to submit evidence to substantiate a claim.  

Since it does not appear that the RO has expressly satisfied 
the Veterans Claims Assistance Act of 2000 requirement that 
VA notify the veteran as to which evidence was to be provided 
by the veteran, and which would be provided by VA, a remand 
of the case appears necessary for procedural due process 
concerns.  See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

With respect to other reasons for remanding the case, initial 
review of the service medical/dental records indicates that 
appellant sustained left ankle and left knee injuries; and 
that blood pressure readings were intermittently elevated.  
Assessments included 2nd degree left ankle sprain, left knee 
strain, and "white coat" hypertension.  Although VA 
orthopedic and cardiovascular examinations were conducted in 
August 2001, they were both conducted by a physician's 
assistant who specifically noted in said examinations reports 
that the claims file had not been available for review.  
Although in the orthopedic examination report, that 
physician's assistant diagnosed chronic left knee and ankle 
sprain/strain, in a January 2002 addendum, that same 
physician's assistant opined that appellant did not have any 
residuals of ankle or knee injuries.  An opinion as to 
whether appellant has essential hypertension and, if so, 
whether it had its onset in service or within the one-year 
post-service presumptive period was not rendered.  

It is the Board's opinion that in order to equitably decide 
the case, the RO should arrange appropriate VA examinations 
to include adequate medical opinions rendered by physicians 
on the etiological questions at issue, since it is unclear 
from the record whether the physician's assistant had the 
necessary clinical expertise and training to render medical 
opinion on such etiological questions; and clearly the 
examinations were inadequate, since the physician's assistant 
did not have access to the claims folder.  Additionally, the 
RO should attempt to obtain reports of x-ray studies of the 
left knee and ankle apparently conducted as part of the 
August 2001 orthopedic examination, since they were referred 
to in that examination report but are not currently of 
record.  

Accordingly, the case is REMANDED for the following:

1.  The RO should request appellant 
to provide any additional, medical 
records (not previously submitted) 
that he may have in his possession 
pertaining to any relevant treatment 
for left ankle and left knee 
disabilities, and hypertension, as 
well as the complete names and 
addresses of any physicians or 
medical facilities which provided 
such treatment.  All available, 
actual clinical records (as 
distinguished from physicians' 
statements based upon recollections 
of previous treatment) of any such 
treatment should be obtained from 
the specified health care providers.  
Provide appellant with release forms 
and ask that a copy be signed and 
returned for each non-VA health care 
provider identified.  In the event 
that records are unavailable, this 
should be noted in writing in the 
claims folder.  To the extent the 
appellant's assistance is needed in 
determining any details for an 
informed request, his assistance 
should be requested as indicated.

2.  The RO should attempt to obtain 
reports of x-ray studies of the left 
knee and ankle apparently conducted 
as part of the August 2001 VA 
orthopedic examination, and 
associate them with the claims 
folder.  

3.  With respect to the issues of 
service connection for residuals of 
left ankle and left knee injuries 
and hypertension, the RO should 
arrange appropriate examinations, 
such as orthopedic and 
cardiovascular examinations, to 
determine the etiology of said 
claimed disabilities.  The examiners 
should review the entire claims 
folder and render an opinion, with 
degree of probability expressed in 
terms of is it at least as likely as 
not, as to whether or not appellant 
has any chronic left ankle and left 
knee disabilities and hypertensive 
disease and, if so, what is the 
approximate date of onset of said 
claimed disabilities (i.e., are any 
left ankle and left knee 
disabilities causally or 
etiologically related to service; 
and was any hypertensive disease 
initially manifested in service or 
within the one-year post-service 
presumptive period)?  In the event 
any diagnostic studies/tests are 
medically deemed necessary to 
determine the etiology of the 
claimed disabilities, then these 
should be accomplished.  If these 
matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented 
upon in the reports.

4.  The RO should send appellant 
adequate written notification as to 
the information and evidence 
necessary to substantiate the claims 
at issue, including which evidence 
is to be provided by the appellant, 
and which by VA.  See Quartuccio, 
supra.; and the Veterans Claims 
Assistance Act of 2000.  

5.  The RO should review any 
additional evidence submitted since 
the May 2002 statement of the case 
was issued and readjudicate the 
issues of entitlement to service 
connection for left ankle and left 
knee disabilities and hypertensive 
disease.  When the aforementioned 
development has been accomplished, 
to the extent the benefits sought 
are not granted, a supplemental 
statement of the case should be 
provided, and the case should be 
returned to the Board for further 
appellate consideration, to the 
extent such action is in order.  No 
action is required of the appellant 
until he is notified.  The Board 
intimates no outcome in this case by 
the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




